DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the claims are unclear as there is no frame of reference for ‘noticeable from the cockpit’ and this feature is completely dependent on the operator.
▪ Claim 16 is also rejected as being dependent from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimer (US 9,027,949).
Reimer discloses a safety apparatus comprising: 
a pneumatic valve arrangement (170) that is pneumatically coupled to both a constant air pressure supply (630), and an air park brake supply line (140) that supplies pressurized air to spring applied air brakes (640); and 
a mechanical actuator (actuator comprises sensor 270 and solenoid 180.  ) that is mechanically coupled to the locking component (270 is mechanically coupled to the lock component 250 – see col. 8, ln. 17-25) and configured to mechanically actuate the pneumatic valve arrangement when the locking component moves from a first position to a second position (180 is mechanically coupled to valve 170 - see col. 7, ln. 46-48), thereby causing the pneumatic valve arrangement to block flow in the air park brake supply line for preventing the spring applied air brakes from releasing (col. 10, ln. 62-67).
▪ Regarding claim 13: the constant air pressure supply is a protected supply (Fig. 6).
▪ Regarding claim 14: the pneumatic valve arrangement further comprises a pressure switch that, when actuated, is configured to either open or close an electrical circuit in an 
▪ Regarding claim 15: the alert indicator is positioned such that it is noticeable in a cockpit of a tractor attached to the fifth wheel coupling (indicator light is disposed in cab 115 – col. 10, ln. 29-33).
▪ Regarding claim 17: the actuator is coupled to an auxiliary locking component (240).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a safety apparatus comprising a pneumatic valve arrangement actuated by a mechanical actuator coupled to a locking component of a fifth wheel coupling, wherein the pneumatic valve arrangement comprises a normally closed pneumatic shut off valve having an input port pneumatically coupled to the constant air pressure supply and an output port pneumatically coupled to a pneumatic inversion valve configuration pneumatically coupled to the air park brake supply line.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner was unable to find prior art teaching, inter alia, a safety apparatus comprising a pneumatic valve arrangement actuated by a mechanical actuator coupled to a locking component of a fifth wheel coupling, wherein an alarm circuit is electrically connected to an electrical socket and is configured such that insertion of a plug attached to a powered trailer lighting electrical cable into the socket ceases at least one of the audible alarm or visible alarm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
July 17, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611